Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 20, 1975, which modified and affirmed, as modified, the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective April 21, 1973 because he was not totally unemployed, charging him with an overpayment of $12.75 in benefits, ruled recoverable, and holding that he willfully made a false statement to obtain benefits for which a forfeiture of eight effective days was imposed. Claimant who had been receiving unemployment benefits since January of 1973 returned to work on Thursday, April 19, 1973 and also concededly worked both Friday, April 20 and Saturday, April 21 in that same week. When he sent in his back-to-work card and his insurance booklet, however, he indicated he had worked only the 19th and 20th, not the 21st, thus making him eligible for partial benefits of $12.75. Claimant, of course, now admits the error but asserts that it was due to mere inadvertence or forgetfulness which occurred because in the past he had usually not worked on Saturday. The board, however, rejected this explanation and concluded instead that claimant had made a willful misrepresentation. The issues presented involve solely questions of fact and credibility, and since there is substantial evidence to support the board’s determination, they must be affirmed (Matter of Bogusky [Catherwood], 34 AD2d 871). Decision affirmed, without costs. Greenblott, J. P., Main, Larkin, Herlihy and Reynolds, JJ., concur.